Citation Nr: 0717750	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  03-09 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2. Entitlement to a rating higher than 10 percent for 
deformity of the right ear. 

3. Entitlement to a rating higher than 10 percent for 
residuals of a left wrist fracture. 

4. Entitlement to a compensable rating for residuals of left 
rib fracture.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. S.

ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1973 to May 1976.  He also served in the National Guard 
from November 1977 to April 1980. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal a rating decision, dated in April 2002, of a 
Department of Veterans' Affairs (VA) Regional Office. 

In January 2005, the veteran appeared at a hearing before a 
Veterans Law Judge, who has retired from the Board.  In a 
July 2006, the veteran requested another hearing and the case 
was remanded at that time to afford him such.  The requested 
hearing was held before the undersigned in November 2006.  
Transcripts of the hearings are in the file. 

The issues of service connection for post-traumatic stress 
disorder and increased ratings for a left wrist fracture and 
a rib fracture are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The deformity of the right ear is moderately disfiguring and 
consists of a loss of about one-third or more, but not 
complete loss, of the right auricle. 


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
deformity of the right ear have not been met, 38 U.S.C.A. § 
1155 (West 2002), 38 C.F.R. § 4.118, Diagnostic Codes 7800 
(2001 and 2006); 38 C.F.R. § 4.87, Diagnostic Code 6207 
(2006). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, 
and implemented in part at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

On the claim for increase for the right ear, the RO provided 
pre- and post- adjudication VCAA notice by letters, dated in 
October 2001 and in August 2006is.  The veteran was notified 
of the evidence needed to substantiate the claim for 
increase, namely, evidence that the disability had increased 
in severity.  The veteran was notified that VA would obtain 
VA records and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  
The veteran was asked to submit any evidence that would 
include that in his possession.  The notice included the 
degree of disability assignable and the general effective 
date provision for the claim, that is, the date of receipt of 
the claim.   

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v.Principi, 18 Vet. 
App. 112 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim).     

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  However, the timing defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence and to address the issue at a hearing, 
which he did, so that the essential fairness of the 
adjudication has not been affected.  Sanders v. Nicholson, 
No.06-7001 (Fed. Cir. May 16, 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the relevant 
medical records, including VA records and private medical 
records.  The veteran was afforded a VA examination.  
As there is no indication of the existence of additional 
evidence to substantiate the claim for increase for the right 
ear, no further assistance to the veteran is required to 
comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

Service medical records indicate that the veteran sustained 
an injury to his right ear in a vehicle accident, resulting 
in partial loss of the external right ear. 

After service, in a rating decision in November 1986, the RO 
granted service connection for a deformity of the right ear.  
And pursuant to a Board decision of July 1988, a 10 percent 
rating was assigned under Diagnostic Code 7800 
(disfigurement), effective from the date of the grant of 
service connection for the disability.  The veteran also has 
a separate, 10 percent rating for the painful scar under 
Diagnostic Code 7804, and the rating for a painful scar is 
not on appeal.  

The current claim for increase was received in March 2001.

On VA examination in March 2002, the pertinent finding was 
loss of the upper one-third of the right auricle.  There was 
no adherence, ulceration or breakdown, elevation or 
depression, or limitation of function.  Coloration and 
texture were normal.  The examiner described the scar as 
moderately disfiguring.  A color photograph accompanied the 
report. 

Rating Criteria

During the appeal period, the criteria for rating the right 
ear deformity were amended effective August 30, 2002.  Where 
the criteria have changed during the appeal, both old and new 
criteria apply, but the new criteria cannot be applied before 
the effective date of the change, in this case, August 30, 
2002.  
38 C.F.R. § 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
and 7805 (2001 and 2006). 



For a disfiguring scar of the head in effect prior to August 
30, 2002, the criterion for the next higher rating, 30 
percent, under Diagnostic Code (DC) 7800 is severe 
disfigurement, especially, if producing a marked and 
unsightly deformity of the auricles.  On VA examination in 
March 2002, the pertinent finding was loss of the upper 
one-third of the right auricle.  In the absence of 
involvement of both auricles, the criterion for a higher 
rating under the old DC 7800 prior to August 2002 has not 
been met.  As for other applicable DCs under the old 
criteria, on VA examination there was no evidence of skin 
ulceration or breakdown to warrant a separate, 10 percent 
rating under DC 7503 (poorly nourished scar with repeated 
ulceration) or evidence of limitation of function to warrant 
a separate, 10 percent rating under DC 7805 (limitation of 
the function of the affected part). 

For these reasons, the criteria for a rating higher than 10 
percent for the right ear deformity under the applicable old 
criteria, prior to August 2002, have not been met. 

Under the new and current criteria, after August 2002, under 
DC 7800 for disfigurement of the head, visible tissue loss of 
an auricle is rated under Diagnostic Code 6207.  Under DC 
6207, the criterion, for a 10 percent rating is deformity of 
one auricle with loss of one-third or more of the substance 
of an auricle.  The criterion for a 30 percent rating is the 
complete loss of one auricle.  

On VA examination in March 2002, the pertinent finding was 
loss of the upper one-third of the right auricle.  As 
complete loss of the auricle is not shown, the criterion for 
a 30 percent rating under DC 6207 has not been met. 

Since deformity of the auricle is rated under DC 6207, a 
separate rating for disfigurement under DC 7800 is not 
permissible as it would amount to rating the same 
manifestation more than once, that is, the cosmetic aspect of 
the disability, which is prohibited as pyramiding under 
38 C.F.R. § 4.14.  


See Esteban v. Brown, 6  Vet. App. 259 (1994) (Separate 
ratings for the same disability may be assigned were there is 
distinct and separate symptomatology and none of the 
symptomatology is duplicative or overlapping, that is, not 
rating the same manifestation more than once, which is 
prohibited as pyramiding under 38 C.F.R. § 4.14. 

ORDER

A rating higher than 10 percent for deformity of the right 
ear is denied. 

REMAND

On the claim of service connection for post-traumatic stress 
disorder, the veteran has submitted additional evidence to 
the Board without a waiver of the right to have the evidence 
initially considered by the RO. 

On the claim for increase for the wrist, at his recent 
hearing, the veteran stated that he has received treatment to 
include X-rays and nerve studies related to this disability 
and that his wrist and rib disabilities have worsened.  

Accordingly, the case is REMANDED for the following action:

1. In accordance with 38 C.F.R. 
§ 3.304(f), on the claim of service 
connection for post-traumatic stress 
disorder, which is based on an in-service 
personal assault, notify the veteran that 
evidence from other sources other than 
service records or evidence of behavior 
changes may constitute credible 
supporting evidence of the stressor.  
Examples of such evidence include, but 
are not limited to: records from law 
enforcement authorities, crisis 
centers, mental health counseling 
centers, hospitals, or physicians; tests 
for sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy. 
2. Obtain VA records from the Ashville, 
North Carolina, and the Columbia, South 
Carolina, VAMCs, since 2004. 

3. Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of the service-connected 
left wrist and left rib disabilities.  
The veteran's file should be made 
available to the examiner for review.  

The examiner is asked to describe 
range of motion in degrees for 
dorsiflexion and for palmar flexion 
of the left wrist to include 
functional loss due to pain on 
motion, weakness, or other 
functional impairment. 

4. After the above has been completed, 
adjudicate the claims.  If any 
determination remains adverse, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


